DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 16 February 2021.  As directed by the amendment: claims 1 and 17 have been amended; no claims have been cancelled or added. Thus, claims 1-24 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. Applicant argues that the rejection of record in view of Ranganathan et al (US 2013/0296718) fails to disclose or make obvious (a) two sets of circumferential cuts with two rotational angles and further fails to disclose or make obvious (b) two sets of circumferential slots such that a given circumferential cut is offset from a distally adjacent circumferential cut by a rotational angle that differs from a rotational angle a proximally adjacent cut is offset from the given circumferential cut. Regarding argument (a), Ragnanathan discloses multiple planes of circumferential cuts that are displaced at any angle between 0 degrees and 120 degrees (¶0115). Depending on the requirements of a user for the spacing between two "sets" of cuts as defined in the previous office action, it would be obvious to one of ordinary skill to make the two displacements the same value, resulting in two sets of cuts with two rotational angles that are the same in value that still read on the claims because of the breadth of the claim. Although Applicant argues that the two sets of cuts indicated in the previous office action fail to read on the claim limitations, the interpretation made in the previous office action still results in a given cut having a different displacement . 
Image A. Annotated portion of Ranganathan, Fig. 28

    PNG
    media_image1.png
    271
    857
    media_image1.png
    Greyscale

Claim Objections
Claims 2-7 and 18 objected to because of the following informalities:  
In claims 2-7, line 2 respectively, “defines an arc” should be “defines the arc” in order to properly refer to the arc introduced in claim 1, line 6
In claim 18, line 2, “defines an arc” should be “defines the arc” in order to properly refer to the arc introduced in claim 17, line 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9, 19-20, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each claim aims to further limit the offset between adjacent cuts within either the first set or the second set of circumferential cuts of the independent claims 1 and 17. However, the angle of claim 1 is disclosed as about 30° to about 90°. Similarly, the angle of claim 17 is disclosed as about 45° to about 90°. The claimed angles in the dependent claims are as follows: about 60° or less (claim 8), about 30° or less (claim 9), about 45° or less (claim 19), about 30° or less (claim 20), and about 90° or less (claim 24). Each of these dependent claims appear to define a new range that either overlaps with or is completely distinct from the ranges defined in their respective independent claims. As such, each of these dependent claims fail to include all of the limitations of independent claims 1 and 17 respectively and require correction. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the sake of compact prosecution, each dependent claim will be treated as requiring all of the elements of their respective independent claim but with a different angle range for the offset between adjacent cuts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al (US 2013/0296718).
Regarding claim 1, Ranganathan discloses:
An elongated medical device (Fig. 28), comprising: an elongated tubular element (301; Fig. 28, Fig. 18 – the relied upon embodiment of the device is an overall elongated medical device as shown in Fig. 18 but with the circumferential cuts disclosed by Fig. 28) with a wall (¶0099 – tube 201 comprises a wall 202, which means equivalent tube 301 has a wall) defining an outer surface and a lumen extending through a length of the tubular element (Fig. 29 – lumen can be seen in Fig. 29 with cuts 303 extending from an inner surface to an outer surface and spanning the circumference); and a series of adjacent circumferential cuts (303) formed through the wall (Fig. 29) along a portion of a length of the elongated tubular element (S1, S2; Fig. 19 – device demonstrated in this figure but with the cuts of Fig. 28), each circumferential cut (303) of the series of adjacent circumferential cuts defining an arc around the circumference of the elongated tubular element (303; Fig. 29; ¶0114 – each cut 303 defines an arc α4 around the circumference of the tube 301) of at least 90° but less than 180° (¶0114 – the angle α4 is preferably 142.5°, which is at least 90° and less than 180°) and being circumferentially aligned with another circumferential cut (303; Fig. 29 – two cuts are at each longitudinal point), the series of adjacent circumferential cuts (303) including: a first set of circumferential cuts (see Image 1 below), an arc of each circumferential cut of the first set of circumferential cuts being offset from an arc of an adjacent (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every other set of cuts as interpreted as the first set of circumferential cuts is therefore displaced with respect to every other set of cuts); and a second set of circumferential cuts (Image 1), an arc of each circumferential cut of the second set of circumferential cuts being offset from an arc of an adjacent circumferential cut of the second set of circumferential cuts (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every other set of cuts as interpreted as the second set of circumferential cuts is therefore displaced with respect to every other set of cuts), the second set of circumferential cuts being interleaved with the first set of circumferential cuts (Image 1), with each circumferential cut of the first set (Image 1) being offset from an adjacent circumferential cut of the second set (Image 1) by a staggered rotational angle (see Image 2 below) that causes a given circumferential cut (Image 2) to be offset from a distally adjacent circumferential cut (Image 2) by a rotational angle that differs from a rotational angle a proximally adjacent cut (Image 2) is offset from the given circumferential cut (¶0114, 0115; Fig. 28 – because the two sets of cut of Fig. 28, annotated in Image 2, are continuously being displaced as each set is formed, each cut has a different rotational angular displacement for its distal neighbor as compared to its proximal neighbor; see Image 2).
Image 1. Annotated portion of Fig. 28

    PNG
    media_image2.png
    394
    886
    media_image2.png
    Greyscale


Image 2. Annotated portion of Fig. 28

    PNG
    media_image3.png
    405
    541
    media_image3.png
    Greyscale

Ranganathan discloses all of the elements of the claim but is silent regarding the offsets between adjacent circumferential cuts within a set being an angle of about 30° to about 90°. However, Ranganathan does disclose forming an elongated tubular member with cuts as otherwise described in order to form a device with improved torque response, minimal bending stiffness, and optimized flexibility-versus-torsional-rigidity in order to pass the device through torturous anatomy (¶0015-0016, 0020, 0112 – the flexibility is changed to reduce friction with a vessel wall and to reduce the required force to navigate the device). Ranganathan further acknowledges that the pattern of cuts on the device are a result of a user’s needs and an optimization of the ratio between torsional and bending rigidity (¶0025). Ranganathan therefore recognizes that the pattern of cuts, including the angular displacement between adjacent circumferential cuts, is a result-effective variable that depends on the specific flexibility required by a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to be offset along the length of the device such that two interleaved sets of cuts have a rotational displacement of about 30° to about 90° within each set as a matter of routine optimization since it has been held that "where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Ranganathan discloses:
The elongated medical device of claim 1, wherein each circumferential cut of the series of adjacent circumferential cuts defines an arc around the circumference of the elongated tubular element of at least 112.5° but less than 180° (¶0114 – the angle α4 is preferably 142.5°).
Regarding claim 3, Ranganathan discloses:
The elongated medical device of claim 1, wherein each circumferential cut of the series of adjacent circumferential cuts defines an arc around the circumference of the elongated tubular element of at least 135° but less than 180° (¶0114 – the angle α4 is preferably 142.5°).
Regarding claim 4, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding each circumferential cut defining an arc around the circumference of the elongated tubular element of at least 157.5° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of at least 157.5° but less than 180° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding each circumferential cut defining an arc around the circumference of the elongated tubular element of at least 165° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of at least 165° but less than 180° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding each circumferential cut defining an arc around the circumference of the elongated tubular element of at least 172.5° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of at least 172.5° but less than 180° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Ranganathan discloses the elongated medical device of claim 1 but is silent regarding each circumferential cut defining an arc around the circumference of the elongated tubular element of about 170°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to have an arc of about 170° as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Ranganathan discloses the elongated medical device of claim 1, where the angular offset between adjacent cuts of each set has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the offset about 60° or less as a matter of routine optimization as detailed in the rejection of claim 1. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
claim 9, Ranganathan discloses the elongated medical device of claim 1, where the angular offset between adjacent cuts of each set has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the offset about 30° or less as a matter of routine optimization as detailed in the rejection of claim 1. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Ranganathan discloses:
The elongated medical device of claim 1, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.030 inch apart from each other along the length of the elongated tubular element (¶0104 – the separation distance between adjacent cuts is between 0.10mm and 4 mm, which converted is between 0.004 inches to 0.157 inches).
Regarding claim 11, Ranganathan discloses:
The elongated medical device of claim 1, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.020 inch apart from each other along the length of the elongated tubular element (¶0104 – the separation distance between adjacent cuts is between 0.004 inches, or 0.10 mm, and 0.157 inches, or 4 mm).
Regarding claim 12, Ranganathan discloses:
The elongated medical device of claim 1, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.010 inch apart from each other along the length of the elongated tubular element (¶0104 – the separation distance between adjacent cuts is between 0.10mm and 4 mm, which converted is between 0.004 inches to 0.157 inches).
Regarding claim 13, Ranganathan discloses:
The elongated medical device of claim 1, wherein the elongated tubular element comprises a hypotube (¶0114 – the device is a tube).
Regarding claim 14, Ranganathan discloses:
The elongated medical device of claim 1, wherein the hypotube comprises stainless steel (¶0111 – any type of steel, which includes stainless steel).
Regarding claim 15, Ranganathan discloses:
 (¶0111 - nitinol).
Regarding claim 16, Ranganathan discloses:
The elongated medical device of claim 1, wherein the elongated tubular element comprises a polymer (¶0108 – tube can have polymeric coating materials).
Regarding claim 17, Ranganathan discloses:
An elongated medical device (Fig. 28), comprising: a hypotube (¶0114 – the device is a tube) with a wall (¶0099 – tube 201 comprises a wall 202, which means equivalent tube 301 has a wall) defining an outer surface and a lumen extending through a length of the tubular element (Fig. 29 – lumen can be seen in Fig. 29 with cuts 303 spanning the circumference); and a series of adjacent circumferential cuts (303) formed through the wall (Fig. 29) along a portion of a length of the hypotube (S1, S2; Fig. 19 – device demonstrated in this figure but with the cuts of Fig. 28), each circumferential cut (303) of the series of adjacent circumferential cuts defining an arc around the circumference of the hypotube (303; Fig. 29; ¶0114 – each cut 303 defines an arc α4 around the circumference of the tube 301) and being circumferentially aligned with another circumferential cut (303; Fig. 29 – two cuts are at each longitudinal point), adjacent circumferential cuts of the series of circumferential cuts being positioned within about 0.020 inch apart from each other along the length of the hypotube (¶0104 – the separation distance between adjacent cuts is between 0.10 mm and 4 mm, which converts to between 0.004 inches and 0.157 inches), the series of adjacent circumferential cuts (303) including: a first set of circumferential cuts (Image 1), an arc of each circumferential cut of the first set of circumferential cuts being offset from an arc of an adjacent circumferential cut of the first set of circumferential cuts (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every other set of cuts as interpreted as the first set of circumferential cuts is therefore displaced with respect to every other set of cuts); and a second set of circumferential cuts (Image 1), an arc of each circumferential cut of the second set of circumferential cuts being offset from an arc of an adjacent circumferential cut of the second set of circumferential cuts (Fig. 28; ¶0115 – the cuts are displaced rotationally with respect to one another along the length of the tube; every other set of cuts as interpreted as the second set of circumferential cuts is therefore displaced with respect to every other set of cuts), the second set of circumferential cuts being interleaved with the first set of circumferential cuts  (Image 1), with each (Image 1) being offset from an adjacent circumferential cut of the second set (Image 1) by a staggered rotational angle (Image 2) that causes a given circumferential cut (Image 2) to be offset from a distally adjacent circumferential cut (Image 2) by a rotational angle that differs from a rotational angle a proximally adjacent cut (Image 2) is offset from the given circumferential cut (¶0114, 0115; Fig. 28 – because the two sets of cut of Fig. 28, annotated in Image 2, are continuously being displaced as each set is formed, each cut has a different rotational angular displacement for its distal neighbor as compared to its proximal neighbor).
Ranganathan discloses all of the elements of the claim but is silent regarding the angle of each cut being at least 150° but less than 180° or the offsets between adjacent circumferential cuts within a set being an angle of about 45° to about 90°. However, Ranganathan does disclose forming an elongated tubular member with cuts as otherwise described in order to form a device with improved torque response, minimal bending stiffness, and optimized flexibility-versus-torsional-rigidity in order to pass the device through torturous anatomy (¶0015-0016, 0020, 0112 – the flexibility is changed to reduce friction with a vessel wall and to reduce the required force to navigate the device). Ranganathan further acknowledges that the pattern of cuts on the device are a result of a user’s needs and an optimization of the ratio between torsional and bending rigidity (¶0025). Ranganathan therefore recognizes that the pattern of cuts, including the angular displacement between adjacent circumferential cuts, is a result-effective variable that depends on the specific flexibility required by a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cuts of Ranganathan to be offset along the length of the device such that two interleaved sets of cuts have a rotational displacement of about 45° to about 90° within each set as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ranganathan is silent regarding the angle of each cut being at least 150° but less than 180°. Ranganathan instead discloses that each cut (303) can be any angle between 0° and 180° (¶0111). However, as detailed above, the pattern of cuts is dependent on the flexibility requirements of a user. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Ranganathan discloses the elongated medical device of claim 17, where the arc of each circumferential cut has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the angle of the arc to be at least 165° but less than 180° as a matter of routine optimization as detailed in the rejection of claim 17. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Ranganathan discloses the elongated medical device of claim 17, where the angular offset between adjacent cuts of each set has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the offset about 45° or less as a matter of routine optimization as detailed in the rejection of claim 17. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Ranganathan discloses the elongated medical device of claim 17, where the angular offset between adjacent cuts of each set has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the offset about 30° or less as a matter of routine optimization as detailed in the rejection of claim 17. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Ranganathan discloses:
The elongated medical device of claim 17, wherein adjacent circumferential cuts of the series of circumferential cuts are positioned within about 0.010 inch apart from each other along the length of the hypotube (¶0104 – the separation distance between adjacent cuts is between 0.004 inches, or 0.10 mm, and 0.157 inches, or 4 mm).
Regarding claim 22, Ranganathan discloses:
(¶0111 – any type of steel, also cites stainless steel).
Regarding claim 23, Ranganathan discloses:
The elongated medical device of claim 17, wherein the hypotube comprises nitinol (¶0111 - nitinol).
Regarding claim 24, Ranganathan discloses the elongated medical device of claim 17, where the angular offset between adjacent cuts of each set has been recognized by Ranganathan as a result-effective variable such that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the offset about 90° or less as a matter of routine optimization as detailed in the rejection of claim 17. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783